PlSK CtTBIAM.
Action for personal injuries occasioned by the negligence of defendant. Plaintiff had a verdict and defendant appealed from an order denying his motion for judgment or a new trial. The principal contention of appellant is that the evidence conclusively shows contributory negligence on the part of plaintiff and that the court erred in not directing a verdict for defendant. In that contention we do not eoncui'. A discussion of the evidence will serve no useful purpose. It presented a question of fact for the jury. The negligence of defendant is conceded, at least the sufficiency of the evidence to support the verdict in that respect is not challenged. The record presents no errors justifying a new trial, and the verdict is not excessive in amount.
Order affirmed.